 1

 2

 3

 4

 5

 6                        UNITED STATES DISTRICT COURT
 7                                   EASTERN DISTRICT OF CALIFORNIA

 8

 9   LEWIS ANDERSON,                                   Case No. 1:18-cv-01670-AWI-BAM (PC)
10                      Plaintiff,                     ORDER GRANTING PLAINTIFF’S MOTION
                                                       TO DISREGARD MOTION FOR
11          v.                                         EXTENSION OF TIME TO FILE CONSENT
                                                       (ECF No. 10)
12   DIAZ, et al.,
                                                       ORDER DISREGARDING MOTION FOR
13                      Defendants.                    EXTENSION OF TIME TO FILE CONSENT
                                                       (ECF No. 7)
14

15          Plaintiff Lewis Anderson (“Plaintiff”) is a state prisoner proceeding pro se in this civil

16   rights action pursuant to 42 U.S.C. § 1983. Plaintiff initiated this action on December 7, 2018.

17   (ECF No. 1.)

18          On December 26, 2018, Plaintiff filed a motion for an extension of time to file his consent

19   to jurisdiction of a United States Magistrate Judge over this action. (ECF No. 7.) On January 7,

20   2019, before the motion was decided, Plaintiff filed his consent as well as a motion to disregard

21   his prior motion for extension of time. (ECF Nos. 9, 10.) Accordingly, the motion to disregard,

22   (ECF No. 10) is HEREBY GRANTED, and the motion for extension of time, (ECF No. 7), is

23   DISREGARDED.

24
     IT IS SO ORDERED.
25

26      Dated:       January 9, 2019                          /s/ Barbara    A. McAuliffe            _
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
